Case: 3:19-mj-00499-MJN Doc #: 1 Filed: 08/13/19 Page: 1 of 12 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

ontn

for the 7B19 ALR |

a f > Bae
es W . ; PO iq. a
Southern District of Ohio ve
In the Matter of the Search of
(Briefly describe the property to be searched y
or identify the person by name and address) 2 = 42 fk owns A i
ifv the p i) Case No. a ° 1 © mj 4 9 O) yy

CELLULAR TELEPHONE
937-830-0448

ee ee
¢

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the Southern District of Ohio . there is now concealed (identify the

person or describe the property to be seized):
See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of acrime;
contraband, fruits of crime, or other items illegally possessed;
# property designed for use, intended for use, or used in committing a crime;

(1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC s. 846 conspiracy to distribute controlled substances
21 USC s. 841(a)(1) possession with intent to distribute controlled substances
21 USC s. 843(b) use of telephone communication facility

The application is based on these facts:

See Attached Affidavit of Steven Duteil

A Continued on the attached sheet.
a Delayed notice of 30 days (give exact ending date if more than 30 0 days: ___ ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the

  
   

oe - Cr
. Get bute Task Force Officer of the DEA
a Papekvane and title

Sworn to before me and signed in my presence.

Date: 8]i3fo AAA 4 Ana, Ail \) ;
. * “hikes is signature

City and state: Dayton, Ohio Michael Newman, US Magistrate Judge

“Printed name and title

 

 

 
Case: 3:19-mj-00499-MJN Doc #: 1 Filed: 08/13/19 Page: 2 of 12 PAGEID #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

IN THE MATTER OF THE SEARCH OF A Case No.
CELLULAR TELEPHONE ASSIGNED
CALL NUMBER 937-830-0448 Filed Under Seal

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Steven V. Duteil. being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

i I make this affidavit in support of an application for a search warrant under Federal
Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the
location of a cellular telephone assigned call number 933-830-0048, utilized by David D. HUNT
(hereinafter referred to as “Target Telephone”), whose service provider is T-Mobile, a wireless
telephone service provider. Investigators have requested the International Mobile Subscriber
Identity (“IMSI”) number and subscriber information from T-Mobile, which has not been
returned. The Target Telephone is described herein and in Attachment A, and the location

information to be seized is described herein and in Attachment B.

2. Iam a Task Force Officer with the DEA, and have been since August 25, 2014.
Your affiant worked as a uniformed Ohio State Patrol (OSP) Trooper from 1993 until 2009, and
was subsequently transferred to the Office of Investigative Services (OSP) section until 2011. In
2011, your affiant was promoted to Sergeant, and was transferred to the Springfield Post of the
Ohio State Patrol. During this time period, the affiant has conducted numerous narcotic related

investigations involving illegal narcotics; and prepared and executed search warrants for
Case: 3:19-mj-00499-MJN Doc #: 1 Filed: 08/13/19 Page: 3 of 12 PAGEID #: 3

locations where cocaine, marijuana, heroin and prescription pills were stored/ distributed. I have
conducted investigations into conspiracy to convey narcotics into state owned facilities: unlawful
possession, possession with the intent to distribute, and actual distribution of controlled
substances, in violation of Title 21, United States Code, Sections 841(a)(1). I have also been
involved with the administrative duties and monitoring responsibilities of Title IIIT Wire
intercepts, and analysis of pen registers related to narcotics and gang investigations. I am
familiar with their methods of concealing the whereabouts of illegal drugs, the methods used to
keep law enforcement officers from finding evidence of drug trafficking operations, as well as
the methods used to prevent others unfamiliar with criminal conduct from observing things
indicative of drug trafficking. I am also familiar with the paranoia surrounding most drug
traffickers and the common ways in which wholesale drug distributors attempt to conceal their

assets, their purchases, and other financial dealings that could be traced to them.

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter. Through training and experience, your Affiant is
aware that drug traffickers often communicate with their customers, couriers, and/or associates
through the use of standard hardline telephones, cellular telephones and digital display paging

devices, or use of multiple telephones or other devices, to avoid detection by law enforcement.

4. The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended
Case: 3:19-mj-00499-MJN Doc #: 1 Filed: 08/13/19 Page: 4 of 12 PAGEID #: 4

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

5. Based on the facts set forth in this affidavit, there is probable cause to believe that
violations of 21 U.S.C. §§ 846 and 841 (distribution of a controlled substance and conspiracy to
commit the same); and 21 U.S.C. § 843(b) (use of a communications facility to commit a felony)
have been committed, are being committed, and will be comnmited by an individual utilizing the
Target Telephone. There is also probable cause to believe that the location information described
in Attachment B will constitute evidence of these criminal violations, and will lead to the

identification of individuals who are engaged in the commission of these offenses.

PROBABLE CAUSE

6. Your Affiant submits, based on the facts below, that there is probable cause to
believe that the Target Telephone, as described above, is being utilized by David D. HUNT, a
large scale Crystal Methamphetamine / Fentanyl/ Cocaine/ Heroin distributor known to have been

supplied by Eduardo BONILLA, and the BONILLA DTO.

1; The DEA Dayton Resident Office has been investigating a large scale Crystal
Methamphetamine / Fentanyl/ Cocaine/ Heroin organization based in Mexico with ties to the
Southern District of Ohio. As detailed more fully below. agents obtained information that, during
late 2017 and 2018, David Deonta HUNT (hereinafter “HUNT”) received and or intended to

receive Fentanyl/ Heroin from the Eduardo BONILLA DTO.

8. I have reviewed various databases concerning HUNT’S criminal history. From

this review, I know that HUNT has served three (3) separate prison terms for various crimes. In

*
2
Case: 3:19-mj-00499-MJN Doc #: 1 Filed: 08/13/19 Page: 5 of 12 PAGEID #: 5

2011 HUNT was sentenced to 5 years for an Aggravated Robbery conviction. In 2014, HUNT
was sentenced to 4 years for Failure to Comply. In 2016, HUNT was sentenced to 3.84 years for
Having Weapon While Under Disability. All cases were adjudicated in Montgomery County,
Ohio Common Pleas Court. Furthermore, HUNT’S CCH shows he was arrested in November of
2009 in Montgomery County for Drug Possession Charge (Felony). In July of 2014 HUNT was
arrested in Montgomery County and charged with Drug Trafficking (Felony). HUNT currently

remains on supervised state parole in Montgomery County, Ohio.

9, In July of 2018, the affiant learned that HUNT and his girlfriend, Bianca OFFUTT
were stopped for questioning by Cincinnati DEA agents at the Greater Cincinnati/Northern
Kentucky Airport as they were preparing to fly to Los Angles, California. Subsequent
investigation resulted in the seizure of $20,000.00 USC. Federal forfeiture is ongoing. Based on
the amount of currency seized from HUNT and OFFUTT, and other alleged criminal activity

mentioned above, the affiant believes that both are involved in drug trafficking activity.

LQ, During July of 2018, I interviewed a source of information (SOJ) (hereinafter
referred to as SOI (1). Ihave been able to corroborate information that SOI (1) has provided to
me, and as such, I consider him/her truthful and reliable. The SOI (1) advised me that, an African
American male who lives in Dayton, Ohio, who the SOI (1) only knows as "Dave", supplied
Takeea TRAMMELL with a Mercedes Benz, bought by Eduardo BONILLA for two pounds of
Crystal Methamphetamine. The SOI (1) stated "DAVE" is the African American male who was

going to supply BONILLA'S Mexican source of supply with 20 new AR-15 assault rifles.

11. In September of 2018, the affiant, SA Charles Vill (DEA), and TFO Mark Hoyle

(DEA) interviewed SOI (2). SOI (2) is considered “Kingpin” in the BONILLA DTO, and has
4
Case: 3:19-mj-00499-MJN Doc #: 1 Filed: 08/13/19 Page: 6 of 12 PAGEID #: 6

agreed to cooperate with this investigation. I have been able to corroborate information that SOI

(2) has provided to me, and as such, I consider him/her truthful and reliable.

12. SOI (2) was shown a photo of David HUNT, and SOI (2) identified the photo as
David HUNT, and stated he called HUNT “TRU Dave.” SOI (2) stated he/she has supplied
HUNT with approximately % kilogram of Fentanyl per week since approximately October 2017.
SOI (2) stated he/she charged HUNT $75,000.00 per kilogram. SOI (2) also stated he /she was
arranging a deal where HUNT would provide the SOI (2) with 50 AR-15 Assault Rifles for

$775.00 a rifle. The SOI (2) stated the rifles were to be shipped back to Mexico to a cartel.

13. SOI (2) stated to investigators that the 6 kilograms of Carfentanil/Fentany] that the
DEA intercepted in Amarillo, Texas in May of 2018 was a shipment he/she orchestrated, SOI (2)
stated that 4 of the aforementioned kilograms were to be delivered to HUNT at a cost of

$100,000.00 USC per kilogram.

14. The SOI (2) stated he/she purchased a Mercedes Benz for a friend from HUNT for
3 pounds of Crystal Methamphetamine. Investigators have confirmed Takeea TRAMMELL

recently received a 2007 Mercedes Benz that has no lien.

15. In June of 2019, DEA Carbondale POD, located in southern Illinois, conducted
several proffers of suspects after a lengthy T-3 wire intercept. Two known suspects, hereinafter
refered to as SOIs 3 and 4, informed investigators that they were being supplied by a black male
from Dayton, Ohio who they knew as David Hunt. Both SOI’s who are releated, stated over the
past 6 months they have received approximately 20-30 pounds of Crystal Methamphetamine and

3 kilograms of Cocaine from HUNT. Furthermore, both SOlIs stated that HUNT would oversee
Case: 3:19-mj-00499-MJN Doc #: 1 Filed: 08/13/19 Page: 7 of 12 PAGEID #: 7

the loads of drugs when thery were delivered to the Mt. Vernon, IL area. HUNT reportedly
would have couriers, driving a separate vehicle, carry the drugs, and he (HUNT) would follow in

another vehicle to make sure the load was delivered and received.

16. In August of 2019, the Affiant checked the Ohio Prison J-Pay system (inmate
email to the outside) and read two emails HUNT sent to two current inmates. In these emails,

HUNT discloses two new phone numbers to these inmates, one being the Target Phone number.

17. In summary, Affiant believes the Target Telephone is currently being used by
David D. HUNT to facilitate his DTO in the tri-state area (Ohio, Indiana, Illinois) and possibly

other locations.

18. In my training and experience, I have learned that T-Mobile is a company that
provides cellular telephone access to the general public. I also know that providers of cellular
telephone service have technical capabilities that allow them to collect and generate at least two
kinds of information about the locations of the cellular telephones to which they provide service:
(1) E-911 Phase IT data, also known as GPS data or latitude-longitude data, and (2) cell-site data,
also known as “tower/face information” or cell tower/sector records. E-911 Phase II data
provides relatively precise location information about the cellular telephone itself, either via GPS
tracking technology built into the phone or by triangulating on the device’s signal using data from
several of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna
towers covering specific geographic areas) that received a radio signal from the cellular telephone
and, in some cases, the “sector” (i-e., faces of the towers) to which the telephone connected.
These towers are often a half-mile or more apart, even in urban areas, and can be 10 or more

miles apart in rural areas. Furthermore, the tower closest to a wireless device does not necessarily

6
Case: 3:19-mj-00499-MJN Doc #: 1 Filed: 08/13/19 Page: 8 of 12 PAGEID #: 8

serve every call made to or from that device. Accordingly, cell-site data is typically less precise

that E-911 Phase II data.

19. Based on my training and experience, I know that T-Mobile can collect E-911
Phase II data about the location of the Target Telephone, including by initiating a signal to
determine the location of the Target Telephone on T-Mobile network or with such other

reference points as may be reasonably available.

20. Based on my training and experience, | know that T-Mobile can collect cell-site

data about the Target Telephone.
AUTHORIZATION REQUEST

21. Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

22. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until
30 days after the collection authorized by the warrant has been completed. This delay is justified
because there is reasonable cause to believe that providing immediate notification of the warrant
may have an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the
subscriber or user of the Target Telephone would seriously jeopardize the ongoing investigation,
as such a disclosure would give that person an opportunity to destroy evidence, change patterns of
behavior. notify confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As
further specified in Attachment B, which is incorporated into the warrant, the proposed search

warrant does not authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2).

7
Case: 3:19-mj-00499-MJN Doc #: 1 Filed: 08/13/19 Page: 9 of 12 PAGEID #: 9

Moreover, to the extent that the warrant authorizes the seizure of any wire or electronic
communication (as defined in 18 U.S.C. § 2510), or any stored wire or electronic information,
there is reasonable necessity for the seizure for the reasons set forth above. See 18 U.S.C. §

3103a(b)(2)

23. I further request that the Court direct T-Mobile to disclose to the government any
information described in Attachment B that is within the possession, custody, or control of T-
Mobile. I also request that the Court direct T-Mobile to furnish the government all information,
facilities, and technical assistance necessary to accomplish the collection of the information
described in Attachment B unobtrusively and with a minimum of interference with T-Mobile’s
services, including by initiating a signal to determine the location of the Target Telephone on T-
Mobile’s network or with such other reference points as may be reasonably available, and at such
intervals and times directed by the government. The government shall reasonably compensate T-

Mobile for reasonable expenses incurred in furnishing such facilities or assistance.

24. | further request that the Court authorize execution of the warrant at any time of
day or night, owing to the potential need to locate the Target Telephone outside of daytime

hours.
Case: 3:19-mj-00499-MJN Doc #: 1 Filed: 08/13/19 Page: 10 of 12 PAGEID #: 10

25. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of the
targets of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may seriously jeopardize that investigation.

   
 

  

. Duteil
ask Force Officer
Drug Enforcement Administration

 

Subscribed and-sworn fobefore me on this 13th day of August, 2019.

 
Case: 3:19-mj-00499-MJN Doc #: 1 Filed: 08/13/19 Page: 11 of 12 PAGEID #: 11

ATTACHMENT A
Property to Be Searched

1. A cellular telephone assigned call number, (937) 830-0048 (“Target Telephone”), whose

wireless service provider is T-Mobile, a company headquartered at Parsippany, NJ.

2. Information about the location of the Target Telephone that is within the possession,
custody, or control of T-Mobile, including information about the location of the cellular

telephone if it is subsequently assigned a different call number.
Case: 3:19-mj-00499-MJN Doc #: 1 Filed: 08/13/19 Page: 12 of 12 PAGEID #: 12

ATTACHMENT B
Particular Things to be Seized

All information about the location of the Target Telephone described in Attachment A
for a period of thirty days, during all times of day and night. “Information about the location of
the Target Telephone” includes all available E-911 Phase II data, GPS data, latitude-longitude
data, and other precise location information, as well as all data about which “cell towers” (i.e.,
antenna towers covering specific geographic areas) and “sectors” (i.e., faces of the towers)

received a radio signal from the cellular telephones described in Attachment A.

To the extent that the information described in the previous paragraph (hereinafter,
“Location Information”) is within the possession, custody, or control of T-Mobile, T-Mobile is
required to disclose the Location Information to the government. In addition, T-Mobile must
furnish the government all information, facilities, and technical assistance necessary to
accomplish the collection of the Location Information unobtrusively and with a minimum of
interference with T-Mobile’s services, including by initiating a signal to determine the location
of the Target Telephone on T-Mobile’s network or with such other reference points as may be
reasonably available, and at such intervals and times directed by the government. The
government shall compensate T-Mobile for reasonable expenses incurred in furnishing such

facilities or assistance.

This warrant does not authorize the seizure of any tangible property tangible property. In
approving this warrant, the Court finds reasonable necessity for the seizure of the Location

Information. See 18 U.S.C. § 3103a(b)(2).
